COURT.
He seems directly interested.
*247COURT. We willreject the evidence, and the question as to the release can be mooted hereafter if the defendant desire it.
WRIGHT, J. to the jury. The plaintiff claims for wages as steward of the Pioneer. If he has satisfied yon of the service, the law raises the presumption that he was to have commonwages, which In this case is admitted to be $25 a month. He will be entitled to recover at that rate during the time he was employed, unless the defendant shall have shown you by affirmative testimony some understanding between the parties inconsistent with the presumption of law. The defendant is also to show you the payments, if .any. You have nothing to do with the color of the plaintiff, except to take care not to be influenced by the circumstance that he is not •of your color. The relation of the parties is no otherwise material than to ascertain if from the nature of the employment the plaintiff must of necessity rely upon the defendant’s officers and books for his accounts. If so, it imposes upon the defendant a stronger obligation to show to you by clear evidence the precise transaction and payments.
Yerdict for the plaintiff, $94.50.
Defendant moved for a new trial, which was overruled, and judgment entered on the verdict without costs.